Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .			
2.	Claims 1-14 are presented for examination.  
3.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1, 5, 6 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et al. (He), CN105841291A1.
As per claim 1, He teaches a control method, wherein the control method [figures 1-3] comprises: 

establishing a connection between the mobile terminal and the controlled device, so that a user sends a control instruction to the controlled device through the mobile terminal, to make the controlled device execute a corresponding operation [English translation, page 5; lines 18-30].
He discloses:
…The operation parameters of the air conditioner determined according to the indoor environment temperature and the outdoor environment temperature of the air conditioner can also be sent by the user to the air conditioner. After the air conditioner receives the control instruction sent by the user, the air conditioner sends the indoor environment temperature and the outdoor environment temperature to the mobile terminal and displays the indoor environment temperature and the outdoor environment temperature on the screen of the mobile terminal. After the user sees the temperature parameter, the user inputs the control instruction, for example, the target temperature, a running mode, a wind speed and the like; the control instruction is sent to the air conditioner; and after receiving the control instruction, the air conditioner executes control according to the control instruction. Through the control method, the operation of the air conditioner can be more intelligent, and the user experience is improved.

Optionally, controlling the air conditioner to turn on can be as follows: the mobile terminal sends a power-on instruction to the air conditioner, wherein the power-on instruction is used for controlling the air conditioner to be turned off, and the control air conditioner shutdown can be: the mobile terminal sends a shutdown instruction to the air conditioner, wherein the shutdown instruction is used for controlling the air conditioner to shut down.

​FIG. 3 is a schematic diagram of an air conditioner remote control device according to an embodiment of the present invention. As shown in FIG. 3, the air 
         ​First detection unit 10 for detecting distance between mobile terminal and air conditioner
         ​The judging unit 20 is used for judging whether the distance between the mobile terminal and the air conditioner is less than or equal to a preset distance to obtain a judgment result
         ​A first control unit 30 is used for controlling an air conditioner to execute an on-off operation according to a judgment result
         ​Optionally, the first control unit 30 includes a first control module for controlling the air conditioner to turn on when it is determined that the distance between the mobile terminal and the air conditioner is less than or equal to a preset distance, and/or a second control module for controlling the air conditioner to shut down when it is judged that the distance between the mobile terminal and the air conditioner is greater than a preset distance.
         ​Optionally, the device further comprises a second detection unit for detecting the indoor environment temperature and the outdoor ambient temperature of the air conditioner after the air conditioner is started up, and a determining unit for determining the operating parameters of the air conditioner according to the temperature of the indoor environment surrounding the air conditioner and the temperature of the outdoor environment, wherein the operating parameters comprise the target temperature and the operating mode of the air conditioner; and the second control unit is used for controlling the air conditioner to operate according to the operating parameters
         ​Optionally, the first control module is used for sending a power-on instruction to the air conditioner through the mobile terminal, wherein the power-on instruction is used for controlling the air conditioner opener, and the second control module is used for sending a shutdown instruction to the air conditioner through the mobile terminal, wherein the shutdown instruction is used for controlling the air conditioner to shut down. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.	Claims 2-4 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (He), CN105841291A in view of Wong (Wong), US publication no. 2011/0080529 and Weng et al.(Weng), US publication no. 2016/0191836.
As per claim 2, He fails to explicitly teach the preset condition further comprises that a duration time that the user carrying with the mobile terminal faces towards the controlled device exceeds a first preset time.
Wong teaches the preset condition further comprises that a duration time that the user carrying with the mobile terminal faces towards the controlled device exceeds a first preset time [figure 1; para 54-55].
It would have been obvious to one of ordinary skill in the art at time the invention to combine the teachings of He and Wong because they both disclose a control system with a controlled device, the specify teachings of Wong stated above would have further enhanced the functionality and efficiency of He system to obtain predictable results.  
As per claim 3, Wong teaches the preset condition further comprises that a duration time that the distance between the mobile terminal and the controlled device is within the preset distance exceeds a second preset time [figure 1; para 54-55], and/or Weng teaches that the preset condition further comprises that a time point the distance 
As per claim 4, Weng teaches that the step controlling the controlled device to make the controlled device in power-on state automatically when the mobile terminal satisfies a preset condition further comprises: adjusting a working parameter of the controlled device according to the historical behavior data of the user corresponding to the mobile terminal, or according to the distance between the mobile terminal and the controlled device, or according to an environment index of the controlled device [para 27-29, 39-40, 48].
As to claims 5-8 and 10 basically are the corresponding elements that are carried out the method of operating step in claims 1-4. Accordingly, claims 5-8 and 10 are rejected for the same reason as set forth in claims 1-4.
As per claim 9, Wong inherently teaches the controlled device is a lamp, wherein the control module is further configured to adjust a brightness of the lamp according to a distance between the mobile terminal and the lamp [para 55].
As per claim 11, Wong inherently teaches the controlled device is a music player, wherein the control module is configured to control the music player to be in power-on status when a time point the distance between the mobile terminal and the music player being within the preset distance falls within a third preset time period [para 54, 55]; furthermore, Weng teaches of adjust a content played by the music player to a user-concerned content according to the historical behavior data of the user corresponding to the mobile terminal automatically [para 28-29, 48].

As per claim 13, Weng teaches the step controlling the controlled device to make the controlled device in power-on state automatically when the mobile terminal satisfies a preset condition further comprises: adjusting a working parameter of the controlled device according to the historical behavior data of the user corresponding to the mobile terminal, or according to the distance between the mobile terminal and the controlled device, or according to an environment index of the controlled device [para 27-29, 39-40, 48].  
As per claim 14, Weng teaches the step controlling the controlled device to make the controlled device in power-on state automatically when the mobile terminal satisfies a preset condition further comprises: adjusting a working parameter of the controlled device according to the historical behavior data of the user corresponding to the mobile terminal, or according to the distance between the mobile terminal and the controlled device, or according to an environment index of the controlled device [para 27-29, 39-40, 48].

9. 	Examiner's note: Examiner has cited particular paragraphs and columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing .	

10.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Deivasigamani et al., US publication no. 2015/0349972 teaches a method for controlling the readiness of an appliance in a system having at least one mobile device capable of determining its current location, storing a previous location and storing a home location of at least one delivery point of the appliance, said method comprising determining a location change event of the at least one mobile device upon detection of a trigger by comparing said current location to said previous location to result in a difference, wherein if the magnitude of said difference is greater than a pre-determined threshold, and if the at least one mobile device is deemed close to said home location, whereby if said first distance is smaller than said second distance, the readiness of the appliance is enhanced and if said first distance is greater than said second distance, the readiness of the appliance is relaxed [figure 1].
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN CAO whose telephone number is (571)272-3664.  The examiner can normally be reached on M-F 6:30 am-2:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Feb. 19, 2021
/CHUN CAO/Primary Examiner, Art Unit 2115                                                                                                                                                                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 He is cited by applicant.